PER CURIAM.
This appeal presents the same issue as that framed in Neil v. State, 433 So.2d 51 (Fla. 3d DCA 1983), wherein this court certified to the Supreme Court of Florida the following question of great public importance:
Absent the criteria established in Swain v. Alabama, 380 U.S. 202, 85 S.Ct. 824, 13 L.Ed.2d 759 (1965), may a party be required to state the basis for the exercise of a peremptory challenge?
The certified question has been resolved in State v. Neil, 457 So.2d 481 (Fla.1984). Applying to this record the test announced by the Florida supreme court, we conclude that no reversible error has been demonstrated.
We have considered the other issues raised by the appellant and find them to be without merit.
The convictions and sentences entered thereon are accordingly affirmed.